Citation Nr: 0324424	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  00-22 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from July 1962 to 
July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for a right shoulder disability.  

Following notification of the decision, the veteran perfected 
a timely appeal with respect to the denial of his service 
connection claim.  In the substantive appeal which was 
received at the RO in November 2000, the veteran requested a 
local hearing before a Decision Review Officer at the RO.  
Subsequently, in May 2001, the veteran declined his previous 
request for a personal hearing.  In February 2002 and 
December 2002, the veteran participated in teleconferences 
with a Decision Review Officer at the RO.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's 
appeal.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Concerning the application of the VCAA to the current appeal, 
the Board notes that the service medical records reflect 
treatment for a bruised right shoulder in April 1964.  At the 
separation examination conducted in April 1966, the veteran 
noted having sharp pain in his left shoulder after strenuous 
exercise.  This evaluation found full range of motion of, as 
well as no tenderness in, the veteran's left shoulder.  No 
specific mention regarding the veteran's right shoulder was 
made in the examination report.  The report of this 
evaluation did note that the veteran's upper extremities 
(including strength and range of motion) were normal.  

Relevant post-service medical records reflect treatment for a 
right shoulder condition variously described as arthritis, 
tendonitis, impingement, arthralgia, and pain of this joint 
between February 1998 and August 2002.  X-rays taken of the 
veteran's right shoulder in April 1998 showed small 
osteophytes at the inferior glenoid and at the inferior head 
of the humerus, which the VA radiologist explained was 
suggestive of "early osteoarthritis [which was] probably 
related to remote trauma."  No other abnormality was seen on 
the radiographic films.  

Significantly, however, a complete and thorough review of the 
claims folder indicates that the veteran has not been 
accorded a pertinent VA examination of his right shoulder.  
In view of the in-service treatment for a bruised right 
shoulder, the post-service diagnoses of right shoulder 
disabilities (including, for example, arthritis, tendonitis, 
impingement, and arthralgia of this joint), as well as the VA 
radiologist's April 1998 conclusion that the small 
osteophytes of the veteran's right shoulder were suggestive 
of early osteoarthritis that was "probably related to remote 
trauma," the Board concludes that the veteran's case should 
be remanded in order to schedule him for a VA examination to 
determine the nature, extent, and etiology of any right 
shoulder disability that he may have.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered right 
shoulder treatment to him since his 
separation from service in July 1966.  
After furnishing the veteran the 
appropriate release forms, obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.

2.  The RO should obtain the veteran's 
complete clinical records relating to any 
right shoulder treatment that he may have 
received from the VA Medical Center in 
Memphis, Tennessee since August 2002.  

3.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature, extent, and 
etiology of any right shoulder disability 
that the veteran may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent right shoulder pathology 
found on examination should be noted in 
the report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether the veteran 
has a diagnosed right shoulder 
disability.  If so, the examiner should 
then express an opinion as to whether the 
diagnosed right shoulder disability is at 
least as likely as not related to, or 
caused by, the in-service episode of 
treatment for a bruised right shoulder in 
April 1964.  

4.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a right shoulder 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
June 2003.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




